DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1-15 have been examined in this application.  This communication is the first action on the merits of these claims.

Claim Objections
Claim 15 is objected to because of the following informalities:  lines 2-3 disclose the limitation “the additional structure is formed on in the molding tool”, which appears to have additional words and should be amended to, for example, “the additional structure is formed in the molding tool”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-15 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2019/0118929 by Owens in view of US Patent Application Number 2014/0044914 by Kurtz.

Regarding claim 1, Owens discloses a floor panel for an aircraft or spacecraft, comprising:
A panel-like portion (upper face sheet 24); and
An additional structure (second structural ply 20);
Wherein a first side of the panel-like portion is provided to form part of a floor surface in the aircraft or spacecraft (paragraph 5 discloses “the upper facing sheet facing an interior of an aircraft” and paragraph 11 discloses “Composite sandwich panel 10 can be used as a heated floor panel”);
Wherein the additional structure is connected to the panel-like portion at least on a second side of the panel-like portion that is opposite the first side (Figure 1 shows second structural ply 20 connected to upper face sheet 24 on the opposite of the first side, i.e. the downward facing side);
Wherein the panel-like portion and the additional structure each comprise a matrix material (paragraph 12 discloses “Lower face sheet 12 and upper face sheet 24 can be made of a pre-impregnated carbon fiber, fiberglass, Kevlar, or other suitable reinforced polymer matrix materials” and paragraph 14 discloses “The resin system in the first structural ply 16 and second structural ply 20 can additionally contain short or chopped fibers”);
Wherein reinforcing fibers are embedded in the matrix material of the panel-like portion (paragraph 12 discloses “Lower face sheet 12 and upper face sheet 24 can be made of a pre-impregnated carbon fiber, fiberglass, Kevlar, or other suitable reinforced polymer matrix materials”); and
Wherein discontinuous reinforcing fibers are embedded in the matrix material of the additional structure (paragraph 14 discloses “The resin system in the first structural ply 16 and second structural ply 20 can additionally contain short or chopped fibers”).
Owens does not disclose the matrix material being formed by a thermoplastic material, wherein the reinforcing fibers in the panel-like portion are endless fibers.  However, these limitations are taught by Kurtz.  Paragraph 26 discloses “a panel of the invention according to its embodiments using elements made of materials comprising a thermoplastic matrix” and paragraph 45 discloses “the floor panel comprises a plate made of a composite material with continuous fibers reinforcement, that is to say that said fibers extend from one end of said plate to the other”.  It would be obvious to a person having ordinary skill in the art to modify Owens using the teachings from Kurtz in order to use known types of fiber reinforced panels to form the upper face sheet 24.  

Regarding claim 2 (dependent on claim 1), Owens discloses the additional structure is arranged substantially or at least mostly on a rear side of the panel-like portion.  Figure 1 shows second structural ply 20 being arranged on the rear side of upper face sheet 24.

Regarding claim 3 (dependent on claim 1), Kurtz further teaches the additional structure being formed with at least one strut to stiffen the panel-like portion.  Figure 8 shows plate 220 being provided with an additional reinforcing structure having strut 730 to stiffen plate 220.  

Regarding claim 4 (dependent on claim 3), Kurtz further teaches the at least one strut comprising a plurality of rib-like or beam-like struts, each of which is connected to the panel-like portion with a longitudinal direction of said strut arranged substantially parallel to a main plane of extent of the panel-like portion (see Figure 7).

Regarding claim 5 (dependent on claim 3), Kurtz further teaches the at least one strut comprising a plurality of struts, each of which is aligned with a longitudinal direction of said strut substantially perpendicular to a longitudinal edge of the floor panel (Figure 7 shows the struts being perpendicular to a longitudinal edge of the floor panel).

Regarding claim 6 (dependent on claim 3), Kurtz further teaches the at least one strut comprising a plurality of struts, each of which is aligned with a longitudinal direction of said strut at an angle to a longitudinal edge of the floor panel (Figure 7 shows the struts being aligned at a 90 degree angle to a longitudinal edge of the floor panel).

Regarding claim 9 (dependent on claim 1), Owens discloses the additional structure comprising short fibers which are embedded in the matrix material as the discontinuous reinforcing fibers.  Paragraph 14 disclose “The resin system in first structural ply 16 and second structural ply 20 can additionally contain short or chopped fibers”.  

Regarding claim 10 (dependent on claim 1), Owens discloses the additional structure covering the panel-like portion over its surface area on the second side of said panel-like portion in a region of the floor panel which runs around an edge of said floor panel and is close to the edge.  Since the composite sandwich panel 10 includes upper face sheet 24 and second structural ply 20, both upper face sheet 24 and second structural ply 20 would run to the edge of the sandwich panel.

Regarding claim 11 (dependent on claim 1), Owens discloses the additional structure extending on a peripheral surface of the floor panel in a direction of a thickness of the panel-like portion from the second side to the first side of the panel-like portion and covers at least a part of the panel-like portion in a region of the peripheral surface of the floor panel.  Figure 1 shows second structural ply 20 extending in a direction of the thickness of the panel 24, and since the composite sandwich panel 10 includes upper face sheet 24 and second structural ply 20, second structural ply 20 covers face sheet 24 in the entirety of the sandwich panel, including the peripheral surface.

Regarding claim 12 (dependent on claim 1)¸ Owens and Kurtz do not explicitly disclose the additional structure is produced in an injection molding process and connected to the panel-like portion.  However, the examiner takes official notice that the use of injection molding is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to use injection molding in order to form the thermoplastic parts of Owens and Kurtz.

Regarding claim 13 (dependent on claim 1), Owens and Kurtz discloses an aircraft or spacecraft having a floor area which is formed by a planar arrangement of floor panels according to claim 1.  Paragraph 15 discloses “the surface of upper face sheet 24 in an aircraft cabin or cockpit”.  

Regarding claim 14, Owens discloses a method for producing a floor panel for an aircraft or spacecraft, having the following steps:
Providing a panel-like piece (upper face sheet 24) which comprises a matrix material (paragraph 12 discloses “Lower face sheet 12 and upper face sheet 24 can be made of a pre-impregnated carbon fiber, fiberglass, Kevlar, or other suitable reinforced polymer matrix materials”) and reinforcing fibers (paragraph 12 discloses “Lower face sheet 12 and upper face sheet 24 can be made of a pre-impregnated carbon fiber, fiberglass, Kevlar, or other suitable reinforced polymer matrix materials”), wherein a first side of the panel-like piece is provided for forming part of a floor surface in the aircraft or spacecraft (paragraph 5 discloses “the upper facing sheet facing an interior of an aircraft” and paragraph 11 discloses “Composite sandwich panel 10 can be used as a heated floor panel”);
Delivering the panel-like piece into a molding tool (paragraph 21 discloses “If pre-impregnated resin systems are not used, the resin can be infused into the perforations by a variety of other methods, such as Resin Transfer Molding , Vacuum Assisted Resin Transfer Molding or any of the other commonly used methods”);
Forming an additional structure onto the panel-like piece in the molding tool (second structural ply 20), wherein the additional structure is formed with matrix material and discontinuous reinforcing fibers are embedded into the matrix material of the additional structure (paragraph 14 discloses “The resin system in the first structural ply 16 and second structural ply 20 can additionally contain short or chopped fibers”), and
Wherein the additional structure is permanently connected to the panel-like piece on a second side of the panel-like piece that is opposite the first side during the forming-on operation (Figure 1 shows second structural ply 20 connected to upper face sheet 24 on the opposite of the first side, i.e. the downward facing side).  
Owens does not disclose the matrix material being formed by a thermoplastic material, wherein the reinforcing fibers in the panel-like portion are endless fibers.  However, these limitations are taught by Kurtz.  Paragraph 26 discloses “a panel of the invention according to its embodiments using elements made of materials comprising a thermoplastic matrix” and paragraph 45 discloses “the floor panel comprises a plate made of a composite material with continuous fibers reinforcement, that is to say that said fibers extend from one end of said plate to the other”.  It would be obvious to a person having ordinary skill in the art to modify Owens using the teachings from Kurtz in order to use known types of fiber reinforced panels to form the upper face sheet 24.

Regarding claim 15 (dependent on claim 14), Owens discloses the panel-like piece is provided as a laminate (see Figure 1).
Owens and Kurtz do not explicitly disclose the additional structure is formed on in the molding tool by means of an injection molding process.  However, the examiner takes official notice that the use of injection molding is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to use injection molding in order to form the thermoplastic parts of Owens and Kurtz.

Claims 7-8 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2019/0118929 by Owens in view of US Patent Application Number 2014/0044914 by Kurtz, in further view of US Patent Number 6,427,945 to Bansemir.

Regarding claim 7 (dependent on claim 3), Owens and Kurtz do not disclose the at least one strut comprising struts which are arranged in a manner crossing one another.  However, Bansemir teaches a sub-floor structure of an aircraft comprising beams 1 and 2 that cross one another.  It would be obvious to a person having ordinary skill in the art to modify Owens and Kurtz using the teachings from Bansemir in order to better reinforce the floor in multiple directions.  

Regarding claim 8 (dependent on claim 3), Bansemir further teaches the panel-like portion is not covered by the additional structure in certain regions on the second side of said panel-like portion between adjacent struts.  Figure 1 shows gaps between beams 1 and 2 that would not cover the floor panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642